Citation Nr: 1040764	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  05-15 275	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES


1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision issued by the Regional Office 
(RO) in Waco, Texas.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
December 1966 to December 1970.

2.	On June 3, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran that 
a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the Veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
JOHN L. PRICHARD
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


